UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6658



TROY LAMONT MURPHY,

                                            Plaintiff - Appellant,

          versus


LOUISE W. FLANAGAN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-ct-3017-BO)


Submitted: July 19, 2007                    Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Troy Lamont Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy Lamont Murphy appeals the district court’s order

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2000) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).    We have reviewed the record and

find that this appeal is frivolous.      Accordingly, we dismiss the

appeal for the reasons stated by the district court.           Murphy v.

Flanagan,   No.   5:07-ct-3017-BO   (E.D.N.C.   Apr.   10,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                - 2 -